DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al., US 2020/0364141 A1.
As to claims 1 and 7, Sinha discloses a data storage device, and method therefor, comprising:
a memory device, comprising a plurality of memory blocks (140/145, Figs. 2 and 3, [0062]-[0063]); and
a memory controller, coupled to the memory device and configured to access the memory device (including monitors 175-180, Fig. 1, 205-220, Fig. 2, and remainder of the storage node other than the storage devices, Fig. 3; [0062]-[0063]), wherein the memory controller is configured to determine whether execution of a garbage collection procedure is required according to a number of spare memory blocks (Fig. 6, [0071], where free erase block counts = number of spare; also Figs. 16A-B), and when the memory controller determines that the execution of the garbage collection procedure is required, the memory controller is configured to determine an execution period according to a latest editing status of a plurality of open memory blocks (Fig. 7, [0076], where number of blocks to be erased = editing status), start the execution of the garbage collection procedure so as to perform at least a portion of the garbage collection procedure in the execution period, and suspend the execution of the garbage collection procedure when the execution period has expired but the garbage collection procedure is not finished (Fig. 8, ‘scheduled start time’ and ‘duration’; [0077]-[0078], when SSD may perform GC, and how long it has; [0083] begin GC, end GC; also Fig. 15A), and wherein the memory controller is further configured to determine a time interval for continuing the execution of the garbage collection procedure later according to the latest editing status of the open memory blocks (as cited above, since the system determines GC start times – Fig. 8, 810, Fig. 15A, 1515 – the time interval for continuing GC is inherently known, or mathematically equivalent to the time till the next starting time).
As to claims 2 and 8, the GC in Sinha as cited above can be considered as inserting portions of a GC procedure into R/W operations, as recited.
As to claims 3 and 9, the GC in Sinha as cited above is seen as dynamically determining the execution period as recited, since the system can perform the operations described as desired.
As to claims 4 and 10, the GC in Sinha as cited above is seen as dynamically determining the next time interval, and next execution after each suspension, since the system can perform the operations described as desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al., US 2020/0364141 A1.
As to claims 5, 6, 11 and 12, the editing status in Sinha as cited above is seen as the various conditions described at [0076] to estimate the time to perform GC.  The examples include erase cycle time, prior time taken to GC, capacity, number of blocks to be erased.  One of skill in the art would have expected other examples that affect the time to perform GC would be desirable as well, since it is well known that many variables might be considered.  As two examples, one of skill in the art would have known that the number of empty pages, or the number of valid pages in open memory blocks would have been another variable affecting how much time it would take to perform a GC.  That is, since such systems would often desire to track the empty, or conversely valid pages of open blocks, it would have been desirable to use this existing data to estimate how much time would be needed to GC, and thereby set the estimate.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to use number of empty or valid pages in open blocks to set a GC estimate, because this data would have already been desirable to track in such systems, and would have been useful in estimating time needed for garbage collection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2021/0073118	Garbage collection time adjustment.
2019/0196966	Garbage collection using user and meta cost.
2017/0351603	Lazy real time garbage collection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        April 10, 2021